DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-5, 11-18 none of the prior art teaches or suggests, alone or in combination, a device, comprising: a first group of 3D structures comprising metal pillars on and in contact with the bond pads; a second group of 3D structures comprising metal pillars entirely on and in contact with a passivation material over the active surface; and support elements abutting at least some 3D structures of the second group of 3D structures and adhered at least to the passivation material.
With respect to claims 6-7, 9-10, none of the prior art teaches or suggests, alone or in combination, a device, comprising: at least one conductive element comprising a pillar on the passivation material and electrically isolated from the bond pads; and a support element comprising a cured photodefinable material surrounding and in contact with the pillar and adhered to the pillar and the passivation material.
With respect to claims 19-20, none of the prior art teaches or suggests, alone or in combination, a device comprising: a first semiconductor die comprising: the first pillar electrically isolated from underlying integrated circuitry of the first semiconductor die; and a support element comprising a cured photodefinable material surrounding and in contact with the first pillar and adhered to the first pillar and the first major surface of the first semiconductor die; and a second semiconductor die stacked above the first semiconductor die, a second major surface of the second semiconductor die in contact with the first pillar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818